December 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               HIGHTOWER, RUSSO & CAPELLAN, Appellant

NO. 14-12-00685-CV                          V.

              IRESON, WEIZEL & HIGHTOWER, P.C., Appellee
                   ________________________________

     This cause, an appeal from the judgment in favor of appellee, Ireson, Weizel
& Hightower, P.C., signed July 19, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Hightower, Russo & Capellan, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.